DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04/24/2020 and 05/26/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 2 lines 1-3, the recited limitation “wherein a similarity value between mutually aligned map data and the sensor detection data is determined in step d)” is indefinite. It is unclear to the examiner if this “determining of a similarity value” is performed in step d) along with the evaluation of the map data or if the evaluation of the map data includes the determination of the similarity value.  
In claim 5 lines 1-2, the recited limitation “wherein a status of the feature-based localization map is provided in step e)” is indefinite. It is unclear to the examiner if the status of the feature based localization map being provided in step e) along with the result of the valuation or does the claim mean that the result of the evaluation is a status of the feature-based localization map?
In claim 7 line 3, the recited limitation “the travel route of the vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 8 lines 1-3, the recited limitation “wherein a time sequence of evaluation results of the feature-based localization map is ascertained” is indefinite. However, in claim 1, the evaluation is to the map data, not the feature-based localization map.  It is unclear if this is referring to the same evaluation of map data in claim 1, or if this is a different evaluation going instead to the feature-based localization map and not the map data.  
Claims 3-4 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 9-10 recites the limitation(s) of c) ascertaining a defined deviation between the sensor detection data and the map data; d) performing an evaluation of the map data. These limitation, as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at different sets of data, for example sensor data and map data of feature-based localization map and ascertain and would ascertain a defined deviation between the sets of data, and perform an evaluation of the map data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at sensor data and map data could apply (ascertain and perform) a defined deviation between the sensor data and map data and could perform an evaluation of the map data. The mere nominal recitation in claim 10 that the various steps are being stored in a non-transitory machine-readable storage medium as a computer program and is executed by a computer does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application. Claims 1 and 9-10 recites the additional limitation(s) of; a) providing sensor detection data; b) providing map data of the feature-based localization map, and e) providing a result of the evaluation. The providing map sensor data and map data steps are recited at a high level of generality (i.e., as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing a result of the evaluation is recited at a high level of generality (i.e. as a general action or change being taken based on the providing evaluation step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The additional limitation(s) of a device in claim 9 and a non-transitory machine-readable storage medium in claim 10 are recited at a high level of generality and merely automate the generating steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the ascertaining and evaluation step(s) are performed using anything other than conventional computer components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-8 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-10 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under U.S.C. 102 (a)(1) as being anticipated by Zavoli et al (US20090228204).
With respect to claim 1, Zavoli et al teaches a method for using a feature-based localization map for a vehicle, comprising the following steps (see at least [abstract]): a) providing sensor detection data (see at least [0016], [0035-0036], and [0042-0043]); b) providing map data of the feature-based localization map (see at least [0048] and [0054]); c) ascertaining a defined deviation between the sensor detection data and the map data (see at least [0048], [0054-0056], [0060], and [0067]); d) performing an evaluation of the map data (see at least [0048], [0054-0056], [0060], and [0066-0067]); and e) providing a result of the evaluation (see at least [0048], [0054-0056], [0060], [0063], [0067], and [0075]).
With respect to claim 2, Zavoli et al teaches wherein a similarity value between mutually aligned map data and the sensor detection data is determined in step d) (see at least [0016], [0057-0058], and [0084-0095]). 
With respect to claim 3, Zavoli et al teaches wherein the similarity value between the mutually aligned map data and the sensor detection data is ascertained using a similarity metric or using machine learning (see at least [0062], [0066-0067], and [0094]).
With respect to claim 4, Zavoli et al teaches wherein a Hausdorff metric is used as the similarity metric or an ascertainment of a quadratic error between the map data and the sensor detection data is used (see at least [0062], [0066-0067], and [0094]).
With respect to claim 5, Zavoli et al teaches wherein a status of the feature-based localization map is provided in step e) (see at least [0060], [0062-0067], [0071], [0073], [0097], and [0122], Zavoli et al teaches checking validity (status) to verify accuracy of match.).
With respect to claim 6, Zavoli et al teaches wherein the feature-based localization map is not used or is used only with reservations for localizing the vehicle in the event of a negative map status (see at least [0031], [0044-0045], and [0111], Zavoli et al teaches providing information (feature-based localization ma) and feedback to drivers, the driver may use the information and route guidance or may not use the information or route guidance if not necessary.).
With respect to claim 8, Zavoli et al teaches wherein a time sequence of evaluation results of the feature-based localization map is ascertained (see at least [0062] and [0067], Zavoli et al teaches a computation time of the evaluation and further improving the system to reduce the computation time.). 
With respect to claim 9-10, please see the rejection above with respect to claim 1 which is commensurate in scope with claim 9-10, with claim 1 being drawn to a method for using a feature-based localization map, claim 9 being drawn to a corresponding device and claim 10 being drawn to a corresponding non-transitory machine-readable storage medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al (US20090228204) in view of Sekiguchi et al (US20190347249).
With respect to claim 7, Zavoli et al do not specifically teach wherein in step b), the map data are transmitted to the vehicle, via a radio-based interface, respectively section-by-section of the travel route of the vehicle. Sekiguchi et al teaches wherein in step b), the map data are transmitted to the vehicle, via a radio-based interface, respectively section-by-section of the travel route of the vehicle (see at least [0035], [0038-0039], and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli et al system and method for map matching with sensor detected objects to incorporate the teachings of Sekiguchi et al in vehicle device and map updating system wherein in step b), the map data are transmitted to the vehicle, via a radio-based interface, respectively section-by-section of the travel route of the vehicle. This would be done to improve navigation system of a vehicle by providing an update of zones (route) data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667